DETAILED ACTION
Claims 1-10 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed. 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
converting the standardized scan image after the intensity normalization into a two-dimensional image; 
getting a plurality of image data from at least one region of interest in the two-dimensional image, and the at least one region of interest comprising a left caudate, a left putamen, a right caudate and a right putamen; and 
establishing a dopamine neuron loss degree measurement and evaluation model based on the image data through transfer learning. 
Wenzel (“Automatic classification of dopamine transporter SPECT: deep convolutional neural networks can be trained to be robust with respect to variable image characteristics”, provided on Applicant’s IDS) teaches a classification of Parkinson’s disease based on SPECT images. Wenzel teaches the alignment of patient images to a model and intensity normalization of these three dimensional images (page 2803). However, the two-dimensional images used in the Wenzel neural network are not pre-processed images from the SBR analysis. (Wenzel page 2804).  Further, Wenzel fails to explicitly disclose a dopamine neuron loss degree measurement as claimed. 
Lycksam  (“Automated diagnosis of degenerative diseases from images of the brain”) teaches the diagnosis of Parkinson’s disease through brain imaging. Lycksam teaches the alignment and normalization of data and transfer learning to diagnose diseases. (See sections 2.3.5-6). However, while Lycksam uses 2D models (Section 3.1) Lycksam does not convert the spatially aligned and normalized data into a two-dimensional image as claimed. Further, Lycksam fails to disclose a dopamine neuron loss degree measurement as claimed. 
Quan (“DaT SPECT Image Classification for Parkinson’s Disease) teaches the classification of Parkinson’s disease based on DaT scan data. Similarly to Wenzel and Lycksam, Quan fails to teach the conversion of spatially align and intensity normalized data into a two-dimensional image for analysis. (See Section 2.2 ). Quan additionally fails to disclose a dopamine neuron loss measurement as claimed. 
Claims 2-5 depend from claim 1 and are therefore also allowed. 

	Regarding claim 6, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
Regarding claim 1, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
converting the standardized scan image after the intensity normalization into a two-dimensional image; 
getting a plurality of image data from at least one region of interest in the two-dimensional image, and the at least one region of interest comprising a left caudate, a left putamen, a right caudate and a right putamen; and 
establishing a dopamine neuron loss degree measurement and evaluation model based on the image data through transfer learning. 
Wenzel (“Automatic classification of dopamine transporter SPECT: deep convolutional neural networks can be trained to be robust with respect to variable image characteristics”, provided on Applicant’s IDS) teaches a classification of Parkinson’s disease based on SPECT images. Wenzel teaches the alignment of patient images to a model and intensity normalization of these three dimensional images (page 2803). However, the two-dimensional images used in the Wenzel neural network are not pre-processed images from the SBR analysis. (Wenzel page 2804).  Further, Wenzel fails to explicitly disclose a dopamine neuron loss degree measurement as claimed. 
Lycksam  (“Automated diagnosis of degenerative diseases from images of the brain”) teaches the diagnosis of Parkinson’s disease through brain imaging. Lycksam teaches the alignment and normalization of data and transfer learning to diagnose diseases. (See sections 2.3.5-6). However, while Lycksam uses 2D models (Section 3.1) Lycksam does not convert the spatially aligned and normalized data into a two-dimensional image as claimed. Further, Lycksam fails to disclose a dopamine neuron loss degree measurement as claimed. 
Quan (“DaT SPECT Image Classification for Parkinson’s Disease) teaches the classification of Parkinson’s disease based on DaT scan data. Similarly to Wenzel and Lycksam, Quan fails to teach the conversion of spatially align and intensity normalized data into a two-dimensional image for analysis. (See Section 2.2 ). Quan additionally fails to disclose a dopamine neuron loss measurement as claimed. 
Claims 7-10 depend from claim 6 and are therefore also allowed. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666